Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on March 22, 2022.

Status of Claims
Claims 1, 4, and 18 are amended, claim 19 is added. Claims 1-19 are pending in the application.

Response to Amendment
(A). Regarding claim objections: Applicant's amendment appropriately addressed the objection to claim 4, the objection is withdrawn.
(B). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claim 1 recites “the target device being configured to receive the update manifest and the update payload via a remote connection interface separate to the remote connection interface, when the update manifest cannot be received via the remote connection interface using the security credentials;”.  It is not clear how “the remote connection interface” separate from itself. In reference to arguments in p8 of the Remarks filed 3/22/2022, the amendment is interpreted as - receiving, at the target device, the update manifest from a host device via a local connection interface separate to the remote connection interface, when the update manifest cannot be received via the remote connection interface;- Dependent claims 2-17 are rejected for the same reason because of their dependencies from calim1.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meulemans et al (US 20050132348 A1, hereinafter “Meulemans”) in view of Morris (US 20100161732 A1, hereinafter, “Morris”) and Freilich et al (US 20200007642 A1, hereinafter, “Freilich”).

Regarding claim 1 (Currently Amended), Meulemans teaches A method for delivering an update manifest and an update payload to a target device, the method comprising: 
receiving, at the target device, security credentials for the target device, the target device 5being configured to receive [the update manifest] and the update payload via a remote connection interface[ separate to the remote connection interface, when the update manifest cannot be received via the remote connection interface] using the security credentials (para [0063], “…the authorization server cookie 809 is communicated from the authorization server 122 to the client computing device 110….” para [0047], “…In an illustrative embodiment of the present invention, the authorization of access to the client computer can include the generation of a server-issued cookie for allowing access to software updates that are associated with a particular group of computers….” wherein a server-issued cookie reads on security credentials, the limitation is about configuring the target device with the received security credential, to receive the update manifest and the update payload is the purpose of the configuration, and hence does not have patentable weight); 
Meulemans does not explicitly teach
… receive the update manifest…. separate to the remote connection interface, when the update manifest cannot be received via the remote connection interface …
receiving, at the target device, the update manifest from a host device via a local connection interface; and 
applying, at the target device, the update payload in accordance with the update manifest.
Morris teaches 
… [receive the update manifest] …  separate to the remote connection interface, when the update manifest cannot be received via the remote connection interface (para [0074], “Alternatively or additionally update information can be received by the domain manager component 602 via user input from a local or remote interface in communication with the second network directory system service 704. Further, update information can be loaded by the geospatial domain manager component 602 from a persistent data store either local to the second network directory system node 412 or hosted by a remote node (not shown) ….”)
Meulemans and Morris are analogous art because both deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Meulemans and Morris before him/her before the effective filing date of the claimed invention, to incorporate the features of Morris into Meulemans because Morris’s teaching provides advantages over prior art (Morris, para [0026]).
Neither Meulemans nor Morris explicitly teaches 
… receive the update manifest…
receiving, at the target device, the update manifest from a host device via a local connection interface; and 
applying, at the target device, the update payload in accordance with the update manifest.
Freilich teaches 
… receive the update manifest…. (para [0115] teaches the software update file comprises file manifest and individual update files.)
receiving, at the target device, the update manifest from a host device via a local connection interface (para [0011], “…receiving, via the linear communication orbit, in response to the one or more file manifest requests, one or more file manifests corresponding to the set of one or more updates;…”); and 
applying, at the target device, the update payload in accordance with the update manifest (para [0083], “…In this example, according to a manifest received from another computational machine in the same linear communication orbit 410 or from a server, computational machine 402 (M1) needs to obtain a plurality of data, including first data and second data, that together constitute an object to be installed or updated on computational machine 402….”).
The combinantion of Meulemans and Morris along with Freilich are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Meulemans, Morris and Freilich before him/her before the effective filing date of the claimed invention, to incorporate the features of Freilich into Meulemans and Morris because Freilich’s teaching provides “a more efficient data mechanism for performing concurrent software updates” (Freilich, para [0006-0007]).

Regarding claim 2 (Original), Meulemans as modified by Morris and Freilich teaches A method according to claim 1, Meulemans further teaches wherein the security credentials received at the target device are required to manage the target device via the remote connection interface (para [0033], “…As shown in FIG. 1, the update service 120 includes an update server 121 for managing the overall processes of the update service 120 …, in turn, the authorization cookies are used to generate server cookies, that allow client computers to access updates provided by the update service 120….”).

Regarding claim 16 (Original), Meulemans as modified by Morris and Freilich teaches A method according to claim 1, Freilich further teaches comprising: 
connecting the host device to a mass storage device, the mass storage device being configured to store the update payload and corresponding update manifest for the target device (para [0098], “…network server 108, upon receiving update metadata 524 from remote server 110…” wherein server 108 reads on the host device, Figure 6B shows block diagram of an exemplary server with memory in which are stored software update files with file manifests); and 
20providing the update payload and corresponding update manifest to the host device for sending to the target device (para [0099], “…network server 108 distributes a particular set of update metadata to computational machines in a respective linear communication orbit 106 by sending the update metadata through the linear communication orbit 106 along with a filter criteria that specify characteristics of the computation machines that should store that particular set of update metadata….” para [0115] teaches the software update file comprises file manifest and individual update files. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 17 (Original), it is directed to a non-transitory computer readable storage medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 17. Note that, Freilich teaches A non-transitory computer readable storage medium comprising code which when implemented on a processor causes the processor to carry out the method (para [0017], “… a computer readable storage medium stores one or more programs for execution by a respective machine of a plurality of machines …; the one or more programs including instructions for performing any of the methods disclosed herein,…”).

Regarding claim 18 (Currently Amended), Meulemans teaches A target device comprising: 
5communication circuitry configured to: 
receive security credentials for the target device (para [0063], “…the authorization server cookie 809 is communicated from the authorization server 122 to the client computing device 110….” wherein a server-issued cookie reads on security credentials); 
receive [an update manifest] and an update payload via a remote connection interface using the security credentials (para [0047], “…In an illustrative embodiment of the present invention, the authorization of access to the client computer can include the generation of a server-issued cookie for allowing access to software updates that are associated with a particular group of computers….” wherein a server-issued cookie reads on security credentials)
Meulemans does not explicitly teach
receive an update manifest…
receive the update manifest from a host device via a local connection interface separate to the remote connection interface, when the update manifest cannot be received via the remote connection interface; 
10and 
a processor configured to: 
apply the update payload in accordance with the update manifest.
Morris teaches 
[receive the update manifest from a host device via a local connection interface] separate to the remote connection interface, when the update manifest cannot be received via the remote connection interface (para [0074], “Alternatively or additionally update 
information can be received by the domain manager component 602 via user input from a local or remote interface in communication with the second network directory system service 704. Further, update information can be loaded by the geospatial domain manager component 602 from a persistent data store either local to the second network directory system node 412 or hosted by a remote node (not shown) ….”)
Meulemans and Morris are analogous art because both deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Meulemans and Morris before him/her before the effective filing date of the claimed invention, to incorporate the features of Morris into Meulemans because Morris’s teaching provides advantages over prior art (Morris, para [0026]).
Neither Meulemans nor Morris explicitly teaches
receive an update manifest…
receive the update manifest from a host device via a local connection interface (separate to the remote connection interface, when the update manifest cannot be received via the remote connection interface); 
10and 
a processor configured to: 
apply the update payload in accordance with the update manifest.
Freilich teaches 
receive an update manifest…. (para [0115] teaches the software update file comprises file manifest and individual update files.)
receive the update manifest from a host device via a local connection interface (…) (para [0011], “…receiving, via the linear communication orbit, in response to the one or more file manifest requests, one or more file manifests corresponding to the set of one or more updates;…”); and 
a processor (Figure 6A) configured to: 
apply the update payload in accordance with the update manifest (para [0083], “…In this example, according to a manifest received from another computational machine in the same linear communication orbit 410 or from a server, computational machine 402 (M1) needs to obtain a plurality of data, including first data and second data, that together constitute an object to be installed or updated on computational machine 402….”).
The combinantion of Meulemans and Morris along with Freilich are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Meulemans, Morris and Freilich before him/her before the effective filing date of the claimed invention, to incorporate the features of Freilich into Meulemans and Morris because Freilich’s teaching provides “a more efficient data mechanism for performing concurrent software updates” (Freilich, para [0006-0007]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Meulemans in view of Morris and Freilich as applied to claim 1, in further view of ASTRAND et al (US 20190286614 A1, hereinafter, “ASTRAND”).

Regarding claim 3 (Original), Meulemans as modified by Morris and Freilich teaches A method according to claim 1, but does not explicitly teach wherein the security credentials for the target device 15comprise a public key and the update manifest is signed with an associated private key.
ASTRAND teaches
wherein the security credentials for the target device 15comprise a public key and the update manifest is signed with an associated private key (para [0037], “…, the particular device signs the version manifest (e.g., by using its private key) and supplies this signature with the version manifest to the synchronizing server set. Each peer device authenticates the version manifest's signature (e.g., by using the public key of the particular device that created the manifest) in order to authenticate the source of the version manifest and its associated content item set….”).
The combination of Meulemans, Morris and Freilich along with ASTRAND are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Meulemans, Morris, Freilich and ASTRAND before him/her before the effective filing date of the claimed invention, to incorporate the features of ASTRAND into Meulemans, Morris and Freilich because ASTRAND’s teaching provides techniques “to improve the synchronizing content of users” (ASTRAND, para [0210]).

Regarding claim 4 (Currently Amended), Meulemans as modified by Morris, Freilich and ASTRAND teaches A method according to claim 3, ASTRAND further teaches comprising: 
verifying, at the target device, authenticity of the received update manifest by using the public key (para [0109], “…In these embodiments, the process 1200 of the first device uses the public key of the second peer device to authenticate the signature of the version manifest….”); and 
20receiving, at the target device, in response to the verification of the authenticity of the received update manifest, the update payload for the target device via the local connection interface from the host device (para [0109], “…When the process 1200 determines (at 1210) that the version manifest is not authentic, it discards the update received at 1205,….” For motivation to combine, please refer to office action regarding claim 3).

Claims 5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meulemans in view of Morris and Freilich as applied to claim 1, in further view of Annapureddy et al (US 20180004505 A1, hereinafter, “Annapureddy”).

Regarding claim 5 (Original), Meulemans as modified by Morris and Freilich teaches A method according to claim 1, but does not explicitly teach wherein the update payload is a firmware update and the update manifest is a firmware manifest.
Annapureddy teaches 
wherein the update payload is a firmware update and the update manifest is a firmware manifest (para [0044], “…As shown, a hash 805 of the variable records in the firmware update payload is included in a secure boot manifest 810 in the firmware update payload 230….”).
The combination of Meulemans, Morris and Freilich along with Annapureddy are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Meulemans, Morris, Freilich and Annapureddy before him/her before the effective filing date of the claimed invention, to incorporate the features of Annapureddy into Meulemans, Morris and Freilich because Annapureddy’s teaching provides techniques for efficiently and effectively provisioning firmware updates over the air (Annapureddy, para [0006]).

Regarding claim 9 (Original), Meulemans as modified by Morris and Freilich teaches A method according to claim 1, but does not explicitly teach comprising: 15receiving the update payload at the target device from the host device via the local connection interface.
Annapureddy teaches 
comprising: 15receiving the update payload at the target device from the host device via the local connection interface (Fig. 10, step 1005, para [0051], “When used in a LAN networking environment, the computer system 1200 is connected to the local area network 1293 through a network interface or adapter 1296….” For motivation to combine, please refer to office action regarding claim 5).

Regarding claim 10 (Original), Meulemans as modified by Morris, Freilich and Annapureddy teaches A method according to claim 9, Annapureddy further teaches wherein the update payload received at the target device is stored in a temporary memory of the target device (Fig. 10, steps 1005 and 1015. For motivation to combine, please refer to office action regarding claim 5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meulemans in view of Morris and Freilich as applied to claim 1, in further view of Fagiani (US 20210081190 A1, hereinafter, “Fagiani”).

Regarding claim 6 (Original), Meulemans as modified by Morris and Freilich teaches A method according to claim 1, but does not explicitly teach wherein the update manifest comprises a universal 5asynchronous receiver-transmitter download location for the update payload.
Fagiani teaches 
wherein the update manifest comprises a universal 5asynchronous receiver-transmitter download location for the update payload (para [0121], “…a manifest includes …, a location in the object store from which to download binaries (artifacts) related to patches, a location to which to download the binaries at the site of the patch agent, and the list of patches to run….” para [0031], “…the patch management server and the managed system exchange messages and data asynchronously via a mailbox system called the "object store" that is customer-accessible via Internet…” one of ordinary skill in the art understands that in a communication between two entities, one entity is transmitter and the other is receiver.).
The combination of Meulemans, Morris and Freilich along with Fagiani are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Meulemans, Morris, Freilich and Fagiani before him/her before the effective filing date of the claimed invention, to incorporate the features of Fagiani into Meulemans, Morris and Freilich because Fagiani’s teaching provides techniques to secure communication between the customer and service provider (Fagiani, para [0032]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Meulemans in view of Morris and Freilich as applied to claim 1, in further view of Steshenko et al (US 20170286093 A1, hereinafter, “Steshenko”).

Regarding claim 7 (Original), Meulemans as modified by Morris and Freilich teaches A method according to claim 1, but does not explicitly teach comprising: 
receiving, at the target device, a first check value from a first cyclic redundancy check on the update payload.
Steshenko teaches comprising: 
receiving, at the target device, a first check value from a first cyclic redundancy check on the update payload (para [0061], “…a firmware manifest may include a variety of information … the information may include information that may be used to identify the firmware version associated with a component, such as a firmware version, firmware name, hash value, CRC,…” also refer to para [0066]).
The combination of Meulemans, Morris and Freilich along with Steshenko are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Meulemans, Morris, Freilich and Steshenko before him/her before the effective filing date of the claimed invention, to incorporate the features of Steshenko into Meulemans, Morris and Freilich because Steshenko’s teaching provides various advantages (Steshenko, para [0004]).

Regarding claim 8 (Original), Meulemans as modified by Freilich, Morris and Steshenko teaches A method according to claim 7, Steshenko further teaches wherein the update manifest comprises the first check value from the first cyclic redundancy check (para [0061], “…a firmware manifest may include a variety of information … the information may include information that may be used to identify the firmware version associated with a component, such as a firmware version, firmware name, hash value, CRC,…” For motivation to combine, please refer to office action regarding claim 7).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meulemans in view of Morris, Freilich and Steshenko as applied to claim 7, in further view of BANDAKKA et al (US 20130125107 A1, hereinafter, “BANDAKKA”).

Regarding claim 11 (Original), Meulemans as modified by Morris, Freilich and Steshenko teaches A method according to claim 7, but does not explicitly teach comprising: 
performing, at the target device, a second cyclic redundancy check on the received update payload to compute a second check value; and 17Attorney Docket No. 4729.241US01 
comparing the second check value to the first check value, at the target device.
BANDAKKA teaches comprising: 
performing, at the target device, a second cyclic redundancy check on the received update payload to compute a second check value (para [0078], “…the firmware update application calculates a CRC value for the disk image as it is downloaded,…”); and 17Attorney Docket No. 4729.241US01 
comparing the second check value to the first check value, at the target device (para [0078], “…and compares the calculated CRC to the CRC value in the configuration file.,…”).
The combination of Meulemans, Morris, Freilich and Steshenko along with BANDAKKA are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Meulemans, Morris, Freilich, Steshenko and BANDAKKA before him/her before the effective filing date of the claimed invention, to incorporate the features of BANDAKKA into Meulemans, Morris, Freilich and Steshenko because BANDAKKA’s teaching provides techniques “to improve the reliability of a firmware update process” (BANDAKKA, para [0021]).

Regarding claim 12 (Original), Meulemans as modified by Morris, Freilich, Steshenko and BANDAKKA teaches A method according to claim 11, BANDAKKA further teaches wherein if the second check value matches the first check value then a device update client of the target device provides instruction to a target device 5system bootloader to copy the update payload to a target device flash memory (Fig. 3, steps 311-319. para [0028] teaches that “a client device 102 may comprise flash memory instead of a hard disk.” For motivation to combine, please refer to office action regarding claim 11).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meulemans in view of Morris, Freilich, Steshenko and BANDAKKA as applied to claim 12, in further view of WANG et al (US 20140089912 A1, hereinafter, “WANG”).

Regarding claim 13 (Original), Meulemans as modified by Morris, Freilich, Steshenko and BANDAKKA teaches A method according to claim 12, but does not explicitly teach wherein following the copying of the update payload to the target device flash memory, the target device is restarted.
WANG teaches 
wherein following the copying of the update payload to the target device flash memory, the target device is restarted (para [0048], “…For example, when the software package is a firmware upgrade, upgrade engine 422 transmits an instruction that causes the node 450 to re -flash the non-volatile memory with the image of the firmware 322. If the flash operation is successful, then upgrade engine 422 instructs the node 450 to reboot using the new version of the firmware 322….”).
The combination of Meulemans, Morris, Freilich, Steshenko and BANDAKKA along with WANG are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Meulemans, Morris, Freilich, Steshenko, BANDAKKA and WANG before him/her before the effective filing date of the claimed invention, to incorporate the features of WANG into Meulemans, Morris, Freilich, Steshenko and BANDAKKA because WANG’s teaching provides “A technique for providing an improved way to update the nodes of a wireless mesh network” (WANG, Abstract).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meulemans in view of Morris, Freilich, Steshenko, BANDAKKA and WANG as applied to claim 13, in further view of RIEDL et al (US 20190250899 A1, hereinafter, “RIEDL”).

Regarding claim 14 (Original), Meulemans as modified by Morris, Freilich, Steshenko, BANDAKKA and WANG teaches A method according to claim 13, but does not explicitly teach wherein following restart of the target device the security credentials at the target device are maintained. 
RIEDL teaches 
wherein following restart of the target device the security credentials at the target device are maintained (para [0117], “…both the IoT hub 110 and the IoT service 120 will securely store a copy of the IoT device's public key to be used when encrypting communication with the IoT device 101.” para [0266] teaches rebooting and/or installing a software update on the IoT device, as the public key which reads on security credentials is stored in SIM card, the security credentials are maintained).
The combination of Meulemans, Morris, Freilich, Steshenko, BANDAKKA and WANG along with RIEDL are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Meulemans, Morris, Freilich, Steshenko, BANDAKKA, WANG and RIEDL before him/her before the effective filing date of the claimed invention, to incorporate the features of RIEDL into Meulemans, Morris, Freilich, Steshenko, BANDAKKA and WANG because RIEDL’s teaching provides “Improved Security” (RIEDL, para [0105]).

Regarding claim 15 (Original), Meulemans as modified by Morris, Freilich, Steshenko, BANDAKKA, WANG and RIEDL teaches A method according to claim 14, Meulemans further teaches wherein the security credentials comprise identity information for the target device (para [0061], “…The server cookie data generated by each server authorization plug-in includes an identifier for each target group identified in the received authorization cookies…” wherein the cookie reads on the security credentials).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Meulemans in view of Morris and Freilich as applied to claim1, in further view of Majid (US 20170287433 A1, hereinafter, “Majid”).

Regarding claim 19 (New), Meulemans as modified by Morris and Freilich teaches A method according to claim 1, but does not explicitly teach wherein the local connection interface is a serial interface.
Majid teaches 
wherein the local connection interface is a serial interface (para [0040], “… The operating system 612, user interface 626, and software application(s) 616 may be configured for upgrading through either a local connection and commands (e.g., a universal serial bus (USB) port) or a remote connection and commands (e.g., an internet service) to obtain and deploy upgraded software.”).
The combination of Meulemans, Morris and Freilich along with Majid are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Meulemans, Morris, Freilich and Majid before him/her before the effective filing date of the claimed invention, to incorporate the features of Majid into Meulemans, Morris and Freilich because Majid’s teaching provides techniques to facilitate operation of the user interface and the various software application(s) (Majid, para [0040]).

Response to Arguments
Applicant's arguments regarding art rejections filed 3/22/2022 have been fully considered but they are not persuasive.
On p11 first full paragraph of the Remarks, Applicant argued that “Thus, it is clear that there is only one communication method for transmission of the file manifests and update files in Freilich, this being a linear communication orbit connection through a first connection interface. …. The skilled person would not look to provide the arrangement of Freilich as an alternative communication method in the arrangement of Meulemans, and certainly not as an alternative to be used when an update manifest cannot be received via a different remote communication interface, as there is no indication in either document that the use of additional communication methods would be of benefit, and certainly no direction to the skilled person as to how the combination could be provided or work in practice. ….”
Examiner respectfully disagrees, because, as Applicant’s amendments necessitated further search and a new reference by Morris was found. Morris teaches the amendment features of local and remote connection interfaces for receiving/loading update information. Meulemans combined with Morris comprises both local and remote connection interfaces for receiving/loading update information. Freilick teaches some other claim features such as receiving update manifest, a skilled person would be motivated to combine Freilich with Meulemans and Morris because it provides “a more efficient data mechanism for performing concurrent software updates” (Freilich, para [0006-0007]). The combination of Freilich with Meulemans and Morris teaches the claim features. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192